Citation Nr: 1137217	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  04-14 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a heart murmur, to include as a result of herbicide exposure.

2. Entitlement to service connection for diabetes mellitus, to include as a result of herbicide exposure.

3. Entitlement to service connection for diabetic retinopathy, to include as secondary to diabetes mellitus.

4. Entitlement to service connection for peripheral neuropathy, to include as secondary to diabetes mellitus.

5. Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus. 

6. Entitlement to service connection for mitral valve prolapse, to include as secondary to diabetes mellitus. 

7. Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to May 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a 
December 2002 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal. 

In December 2006 the Board remanded these claims for further development. 

In a June 2009 decision, the Board, in pertinent part, remanded the issue of whether new and material evidence had been received to reopen the claim of service connection for a heart murmur and denied the other claims at issue on the merits.

In a December 2010 opinion the Board vacated the June 2009 Board decision in order to afford the Veteran an opportunity to testify at a hearing before the Board.  In this regard, a request for such a hearing had been received by VA in February 2009 and thus was pending prior to the Board's June 2009 decision.  In its December 2010 opinion the Board also reopened the claims for a heart murmur and diabetes mellitus. 

In May 2011, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

The Board finds that there are new claims which have been raised by the record and not yet adjudicated by the RO.  In a statement received by VA around 2002, the Veteran asserted that he had been exposed to asbestos while serving aboard the U.S.S. Independence and had developed emphysema as a result.  Further, an August 2010 statement written by the Veteran's wife on his behalf makes several references to posttraumatic stress disorder (PTSD) and states that a VA doctor had related the Veteran's PTSD to his period of active service.  The Board finds that these statements raise a new claim of entitlement to service connection for emphysema as result of asbestos exposure aboard the U.S.S. Independence, and a petition to reopen the previously denied service connection claim for PTSD.  These issues have not yet been addressed by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are REFERRED to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the further delay, remand is warranted for further development to ensure a complete record on appellate review.

At the May 2011 Board hearing, the Veteran stated that in connection with an application to join the Merchant Marine, he had blood tests at a VA hospital in Staten Island in 1966 which showed that he had a medical problem.  He indicated that he had previously requested VA to obtain records of these tests.  In this regard, the Veteran had also asserted in a June 2004 statement that blood work performed at the VA hospital in Staten Island some time between May 1966 and February 1967 showed that he had "something" in his blood.  These records are not in the file and there is no indication that VA has attempted to obtain them.  Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a responsibility to obtain VA and other relevant Federal records on the claimant's behalf.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board also notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  While it is difficult to tell from the Veteran's statements whether such records would be relevant, it is clear that he believes they might support his claims.  The Board also finds that these blood tests might be relevant, as most of the Veteran's claims pertain to disabilities of the cardiovascular system.  Accordingly, on remand, every effort should be made to obtain the Veteran's VA treatment records from the VA New York Harbor Healthcare System, to include the Staten Island Community Clinic, or any other potential sources of records of treatment at a VA hospital in Staten Island between 1966 and 1967. 

The AOJ should also take this opportunity to place into the claims file the U.S. Army and Joint Services Records Research Center's (JSRRC's) memorandum regarding the use of herbicides on ships stationed off the shores of Vietnam.  See Adjudication Procedure Manual, M21-1, Part IV, C.10.m.  The Veteran and his representative should be sent copies of this memorandum. 

Accordingly, the case is REMANDED for the following actions:

1. Every effort should be made to obtain and associate with the file records of the Veteran's treatment at a VA hospital in Staten Island between May 7, 1966 and December 31, 1967, to include any laboratory results.  Requests for such records should be submitted to the VA New York Harbor Healthcare System, to include the Staten Island Community Clinic, or to any other potential sources of records of treatment at a VA hospital in Staten Island between 1966 and 1967.  All efforts to obtain these records must be documented in the claims folder. 

If VA is unable to secure these records, the Veteran must be sent a letter which (a) identifies the specific records VA is unable to obtain; (b) briefly explains the efforts that VA made to obtain those records; (c) describes any further action to be taken by VA with respect to the claim; and (d) notifies him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010). 

2. The AOJ should associate with the claims file the U.S. Army and Joint Services Records Research Center's (JSRRC's) memorandum regarding the use of herbicides on ships stationed off the shores of Vietnam.  See Adjudication Procedure Manual, M21-1, Part IV, C.10.m.  The Veteran and his representative should also be sent copies of this memorandum. 

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


